Citation Nr: 1242614	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-22 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for residuals of a left shoulder injury. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from December 1982 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  


FINDINGS OF FACT

1.  Chronic left knee disability is first demonstrated years after active service, after a postservice left knee injury, and is unrelated to the Veteran's military service and any incidence therein, including his acute left knee injury. 

2.  Chronic left shoulder disability is first demonstrated years after active service, after two postservice work-related left shoulder injuries, and is unrelated to the Veteran's military service and any incidence therein, including his acute left shoulder injury.  


CONCLUSIONS OF LAW

1.  Chronic left knee disability, to include arthritis, was not incurred in or aggravated during active service nor may arthritis be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

2.  Chronic left shoulder disability, to include arthritis, was not incurred in or aggravated during active service nor may arthritis be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the record reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA) which imposes certain duties to notify and provide assistance in substantiating claims.  38 U.S.C.A. § 5100, et seq (effective November 9, 2000); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This notice was intended to be provided prior to an initial adjudication of a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

By letter dated in August 2009, prior to the initial adjudication of the claim, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That letter apprised him of the downstream disability rating and effective date elements for claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that the submission of evidence in the claimant's possession that might help in claim substantiation.  See 73 Fed.Reg. 23353 (Apr. 30, 2008).  

Duty to Assist

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs).  There is no indication that the Veteran now or has ever received VA treatment.  However, his private clinical records are on file.  Also, there is no indication that he has ever applied for Social Security Administration (SSA) benefits.  

The Veteran declined to testify in support of the claims.  He also had a VA compensation examination in September 2009 for medical nexus opinions concerning the etiology of the claimed disabilities, including whether they are attributable to injuries during military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  The adequacy of the examination and medical opinions obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

Therefore, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Background

An August 1982 enlistment examination was negative, but did find that the Veteran had asymptomatic, mild pes planus.  There were no pertinent complaints or histories noted in an adjunct medical history questionnaire.  

The Veteran was seen on August 19, 1983, for left knee pain of 1 day duration.  He reported having injured his knee in a "jump injury."  The pain was off and on and progressive in degree.  On examination there was no swelling, visual deformity or discoloration.  McMurray's sign and Drawer's test were negative.  He had crepitus.  The assessment was chrondromalacia.  He was given aspirin for pain and was not to run for two days.  Thereafter, for 3 days he could run at his own pace for up to 2 miles.  

The Veteran returned for a follow-up on August 25, 1983, and reported that he had continued to have left knee pain since his left knee injury.  On examination he had full range of motion of the left knee.  McMurray's sign and Drawer's test were negative for instability.  He had crepitus on flexion of the left knee.  There was no swelling or effusion.  The impression was chrondromalacia of the left knee.  He was to be given a profile limiting his duties for 2 weeks and given Motrin. 

The Veteran was seen at an aid station on December 4, 1985, after striking the posterior aspect of his left upper arm when landing during a parachute jump.  He had heard a "pop" at that time and had had the immediate onset of pain and edema.  He reported that he was evacuated and had had X-rays performed which were within normal limits.  The actual X-ray report reflects that the radiological study of the left humerus, to rule out a possible fracture, was negative.  On examination of his left upper arm there was no ecchymosis or appreciable edema.  He had point tenderness of the triceps muscle where there was an apparent pinpoint area of abrasion.  There was decreased range of motion of the left shoulder due to pain.  He was neurologically and vascularly intact.  Strength of his left hand was 4/5.  The assessment was a traumatic contusion of the left upper arm.  

When seen later that day at a troop medical clinic the Veteran's left triceps' was tender to palpation, and there was induration and edema.  He was given a sling to use for 48 hours and to return to the clinic as needed.  

The August 1986 examination for service separation was negative.

A September 1990 quadrennial examination for the reserves was also negative, as was an adjunct medical history questionnaire at that time.  

Private clinical records from 2006 to 2009 reflect that in November 2006 it was noted that about 2 1/2 weeks earlier the Veteran had sustained a work-related injury and had developed some pain and numbness down his left arm.  He had been placed on light duty.  He had a history of a left shoulder injury two years earlier, but had never missed work.  On examination he had radicular symptoms in a C6 distribution and he had minor signs of left shoulder impingement.  The impression was low-grade shoulder impingement but also possible C5-6 disc and some C6 radiculitis.  A December 2006 MRI showed no disc herniation or stenosis but he was given an injection of analgesics in the subacromial space.  He was seen in January 2007 for a follow-up of his work-related neck and left shoulder injury.  He was still having shoulder problems, despite the injection.  In February 2007 an MRI revealed some fluid present, a Type II acromion, and some degenerative spurring and some impingement.  He had no rotator cuff tear and no labral tear.  He was to continue with his therapy.  In June 2007 an EMG did not show any severe nerve compression but he still complained of significant radicular symptoms, primarily in a C5-6 distribution.  In July 2007 a brachial plexus MRI was suggested due to the Veteran's unusual symptoms but in August 2007 it was noted that this study did not show any damage to the brachial plexus.  He continued to be seen in 2007 and 2008 for neck and left shoulder symptoms.  

A private medical consultation in October 2008 noted that the Veteran recently had a left shoulder injury at work, with the sudden onset of left shoulder pain and numbness of the hand.  He had a history of a prior shoulder injury.  However, his shoulder pain had largely resolved and this now appeared to be a new injury.  After an examination, the impression was left shoulder pain and rotator cuff tendonitis.  He had some increased numbness of the left hand and some right shoulder impingement as well.  

Additional private treatment records of 2008 and 2009 reflect that in December 2008 it was noted that the Veteran had a left shoulder rotator cuff tear.  In November 2008 an MRI revealed partial thickness and small full thickness tear of the supraspinatus tendon, in contrast to his prior MRI which showed much less trauma in that area.  The impression was that the Veteran had a full thickness rotator cuff tear.  In December 2008 it was noted that in that same month he had had a left shoulder arthroscopy with subacromial decompression and Mumford procedure.  He was noted to be doing well after his subacromial decompression.  In May 2009 he had radicular symptoms a little more and, also, an EMG indicated radial tunnel syndrome on the left, and stimulation of that nerve recreated his symptoms.  He was advised that a radial tunnel release was more extensive than a carpal tunnel release.  In June 2009 it was noted that a 2009 EMG had revealed some compression of the radial tunnel area, and cervical radiculopathy could not be ruled out.  It was noted that cervical radiculopathy "looks like it is certainly contributory."  An August 2009 clinical record reflects that the Veteran had a service related injury in 1983 for which he had been treated at that time but always had a little residual discomfort.  However, last week he twisted the left knee while mowing a lawn and the knee symptoms became much worse.  On examination he had a positive McMurray's sign.  He had a palpable Baker's cyst but no medial or lateral, or anterior or posterior instability.  An MRI revealed a tear of the body and the posterior horn of the medial meniscus and a tear of the body and posterior horn of the lateral meniscus.  He had a moderate level of synovitis.  The impression was that he had an old injury with an acute flare-up, and was quite symptomatic.   

The August 2009 left knee MRI revealed moderately thickened synovium at the knee joint with small erosion at the medial tibial plateau and it was noted that these findings were likely related to synovitis; complex tears of the medial and lateral menisci; mild chondromalacia patella involving the medial patellar facet, and a large, partially ruptured Baker's cyst.  The Veteran underwent a left knee arthroscopy later in August 2009 with extensive synovectomy, including chondroplasty of the medial femoral condyle and the medial and lateral facets of the patella.  He also underwent at that time partial medial and lateral meniscectomies.  The postoperative diagnosis was a left knee medial meniscus tear, early degenerative joint disease, and a lateral meniscus tear.  

A private medical consultation in June 2009 noted that the Veteran had previously been seen in June 2007 for neck pain and for pain and numbness of the lateral aspect of his left arm.  Since that last visit, he had had a work-related injury in October 2008 to his left shoulder, following which he started to get numbness of the left forearm and the dorsum of the left hand.  He had had a left shoulder MRI and was found to have a rotator cuff injury, for which he had surgical correction followed by improvement of his shoulder symptoms.  However, he continued to have left forearm numbness and pain for which electrodiagnostic testing was done and which revealed mild compressive radial neuropathy at or proximal to the left elbow.  He also had complaints of intermittent neck and left parascapular pain.  On examination cervical spine extension and lateral rotation caused pain on the left.  The impressions were (1) left arm pain, (2) mild left radial nerve compression, and (3) left C6 radiculitis.  The Veteran desired an epidural steroid injection to both treat the symptoms and determine if his pain was referred from the cervical spine.  A July 2009 follow-up note indicates that his left arm and shoulder pain were pretty much resolved after the epidural injection.  However, he continued to have paresthesias and locking of some fingers of the left hand.  

On VA examination in September 2009 the Veteran's claim file was reviewed.  It was noted that the Veteran had been seen on one occasion during service for a contusion of the left humerus and X-rays had been negative.  The separation examination and 1990 reserves duty examination were negative for left shoulder complaints.  The Veteran reported that following the in-service injury, until his work-related postservice injury, his shoulder would occasionally catch or "act up."  However, the claim file did not reflect any evidence of treatment for left shoulder disability after service until 2006.  The Veteran reported having occasional pain that shot up from his left elbow but did not report left shoulder weakness, stiffness, swelling, heat, instability or giving way, locking, fatigability or lack of endurance.  His main issues were numbness of fingers of the left hand and the lateral left forearm since his two (2) work-related injuries.  

As to the Veteran's left knee, he was seen twice during service for pain from a single injury but there was no evidence of treatment for left knee disability from service discharge in 1986 until August 2009.  He had twisted his left knee in August 2009 while cutting grass.  He still complained of daily left knee pain.  

A September 2009 left knee X-ray revealed small joint effusion, minimal osteophytes at the patellofemoral joint, nonspecific soft tissue thickening overlying the patella and patellar tendon to be correlated clinically, and minimal narrowing of the tibiofemoral joint.  A left shoulder X-ray revealed thinning of the undersurface of the acromion, likely related to prior acromioplasty and subacromial decompression; with widening of the left acromioclavicular joint space suggesting a grade 2 acromioclavicular joint separation.  

One impressions was that the Veteran had left shoulder tendon tear, status post arthroscopy, which was not likely due to the single episode of shoulder pain in service 26 years ago, as it was clearly documented that these were separate work-related injuries with no evidence of treatment for a left shoulder condition from service discharge in 1986 until November 2006.  Also, the numbness of the left lower arm was likely due to a peripheral neuropathy and unrelated to the shoulder.  

Another impression was that the Veteran had a left knee menisceal tear but his current left knee disability was not likely due to the singular episode of knee pain during service 26 years ago.  It was clearly documented in the records that the current condition was due to an injury doing yard work with lack of treatment or evidence of disability from 1983 until 2009 for any left knee condition.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  Certain conditions, such as arthritis will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish a chronic inservice disease there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or within a presumptive period under 38 C.F.R. § 3.307 permitting service connection, there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause(s) but this does not mean that any inservice manifestation of joint pain in-service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); (2) evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) medical or competent lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006). 

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

Because a layperson is generally incapable of opining on matters requiring medical knowledge, evidence that relates a current disorder to service must be medical; and lay assertions as to this generally are insufficient unless it relates to personally experienced or observable symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Routen v. Brown, 10 Vet. App. 183, 186 (1997); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.159(a)(1) and (2) (defining, respectively, competent medical and lay evidence).  

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the lay evidence must be weighed to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (in which case the credibility, and then the probative value of the evidence must be weighed), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Left Knee Injury Residuals

The Veteran was seen during service in August 1983, following a left knee injury.  The diagnosis was chondromalacia.  Significantly, there is no postservice diagnosis of chondromalacia.  As noted by the recent VA examiner, there were no further complaints or treatment for left knee disability, until August 2009 when the Veteran sustained a postservice left knee injury.  The treating private clinical sources noted the Veteran's history of a remote injury with some residual discomfort.  However, it is clear from the record that the Veteran now has a Baker's cyst, degenerative joint disease, and tears of the lateral and medial meniscus.  A Baker's cyst is defined as a swelling behind the knee, caused by escape of synovial fluid which has become enclosed in a sac of membrane.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 466 (31st ed. 2007).  Hart v. Mansfield, No. 05-2424, slip op. at 4 (U.S. Vet. App. Nov. 19, 2007) (precedential panel decision).  These are his current disabilities of the left knee and none, with the possible except of degenerative joint disease, are shown to predate the 2009 injury.  To the extent that either degenerative joint disease of the left knee or a Baker's cyst may have predated the 2009 postservice injury, there is nothing in the record which medically establishes that either degenerative joint disease (as opposed to traumatic arthritis) or a Baker's cyst is an expected residual of a remote injury.  Likewise, there is no evidence of a menisceal tear prior to the 2009 postservice injury.  The Veteran's separation physical examination and the 1990 reserve examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73(1997).  Thus, chronicity of left knee disability inservice is not adequately supported by the STRs and the evidence as a whole.  Accordingly, a showing of continuity of symptomatology after service or competent medical evidence of a nexus with service is required to support the claim when, as here, it is unquestioned that the Veteran now has chronic left knee pathology(ies).  

In comparing the impression by a private clinical source that the Veteran had an old injury with an acute flare-up, that physician did not take into account the short period of in-service treatment and the absence of findings of degenerative joint disease, a Baker's cyst or menisceal pathology during service.  Moreover, the private clinical source did not have the Veteran's past medical records for review and relied solely upon a history related by the Veteran which is not supported by the records.  

The recent VA physician placed significant emphasis on the lack of contemporary treatment records for many years after the in-service injury.  While the absence of actual treatment following service is not dispositive, as opposed to the presence of continuing symptomatology, the VA physician took into account the absence of STRs relative to the left knee following the 1983 in-service injury for the remainder of the Veteran's active duty which ended in December 1986, as well as the absence of symptoms or complaints during the reserves in 1990.  

If in fact the Veteran had had continuous left knee symptoms following the 1983 in-service injury, it would be reasonable to expect that he would have related this in the 1990 medical history questionnaire which accompanied his quadrennial examination in the reserves.  However, the Veteran did not and this was noted by the recent VA examiner who implicitly concluded that because of the denial of such symptoms in 1990, the injury in 1983 was no more than acute and transitory, having resolved without residual disability.  The recent VA examiner took full advantage of a review of the claims file and cited specific evidence contained therein to arrive at an opinion.  '

Also, the Veteran has not reported having had a contemporaneous medical diagnosis of chronic left knee disability during service and to the extent that the history he related to a private physician of a past injury, that physicians' statement or putative diagnosis that symptom decades after service were merely a more recent flare-up of in-service left knee injury residuals, the physician did not related any specific in-service diagnosis, treatment and did not report either in-service or postservice symptoms for support of such an opinion.   See Jandreau, Id.  

In sum, the history first related in 2009 of continuous symptoms since service is contradicted by the 1986 service separation examination and the 1990 examination during the reserves.  

Accordingly, both the probative value of the Veteran's history, as related to the private clinical source and later to the VA examiner, and the opinion reached by that private clinical source are of lesser value than, and outweighed by, the opinion of the VA examiner.  

Thus, service connection for residuals of a left knee injury is not warranted.  



Left Shoulder Injury Residuals

As with the left knee, the Veteran had an injury of the left upper arm in 1985.  X-rays were negative and the clinical impression was only that he had a contusion.  As noted by the recent VA examiner, there were no further complaints or treatment for left knee disability, until the first of several postservice work-related left shoulder injuries.  His history noted in 2008 of a prior left shoulder injury is not shown to be a reference to the in-service injury but, rather, a history of an injury in about 2004 (as noted in 2006).  In seeking treatment for the work-related left shoulder injuries, the Veteran made no reference to having had continuing left shoulder symptoms since the 1985 in-service injury.  

Moreover, the Veteran's 1986 separation physical examination and the 1990 reserve examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73(1997).  Thus, chronicity of left shoulder disability inservice is not adequately supported by the STRs and the evidence as a whole.  Accordingly, a showing of continuity of symptomatology after service or competent medical evidence of a nexus with service is required to support the claim when, as here, it is unquestioned that the Veteran now has chronic left shoulder pathology.  

Unlike the claim for service connection for left knee disability, no postservice private treating sources have related the Veteran's current left shoulder pathology to his military service, or even recorded a history of continuous left shoulder symptom since active service.  

Again, while the absence of actual treatment following service is not dispositive, as opposed to the presence of continuing symptomatology, the recent VA physician took into account the absence of STRs relative to the left shoulder following the 1985 in-service injury for the remainder of the Veteran's active duty which ended in December 1986, as well as the absence of symptoms or complaints during the reserves in 1990.  If in fact the Veteran had had continuous left shoulder symptoms following the 1985 in-service injury, it would be reasonable to expect that he would have related this in the 1990 medical history questionnaire which accompanied his quadrennial examination in the reserves.  However, he did not and this was noted by the recent VA examiner who implicitly concluded that because of the denial of such symptoms in 1990, the injury in 1985 was no more than acute and transitory, having resolved without residual disability.  Thus, the history first related to the recent VA examiner in 2009 of continuous symptoms since service is contradicted by the 1986 service separation examination and the 1990 examination during the reserves.  The recent VA examiner took full advantage of a review of the claims file and cited specific evidence contained therein to arrive at an opinion.  

Accordingly, the probative value of the Veteran's history, as recently related to the VA examiner is of lesser probative value than, and is outweighed by, the opinion of the VA examiner.  

Thus, service connection for residuals of a left shoulder injury is not warranted.  


ORDER

Service connection for residuals of a left knee injury is denied.

Service connection for residuals of a left shoulder injury is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


